Name: Council Regulation (EEC) No 2821/81 of 28 September 1981 concerning the application, in the Community, of revised amounts for the documentary requirements in Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Second ACP-EEC Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 81 Official Journal of the European Communities No L 277/3 COUNCIL REGULATION (EEC) No 2821/81 of 28 September 1981 concerning the application, in the Community, of revised amounts for the docu ­ mentary requirements in Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Second ACP-EEC Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, second sentence of Article 6 ( 1 ) (c) of the Protocol, the effective value of the limits expressed in the national currencies concerned, which correspond to the amounts laid down in Article 6 and Article 16 of the Protocol, would be reduced ; whereas in order to offset such a reduction it is necessary to increase these amounts, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation ( l ) to the Second ACP-EEC Convention , and in particular Article 6 thereof, Having regard to the proposal from the Commission , Whereas Article 6 ( 1 ) (d) of the Protocol provides that the Community may where necessary revise the amounts for determining when forms EUR 2 may be used instead of movement certificates EUR 1 or when no documentary evidence of origin is required as laid down in Article 1 6 ; Whereas on 1 October 1980 the equivalent value of the amounts concerned in some national currencies was lower than their value on 30 June 1978 ; Whereas as a consequence of the automatic adaptation every two years, on the base date provided for in the The amount laid down in Article 6 ( 1 ) (b) of Protocol 1 shall be increased to 1 620 . The amounts laid down in Article 16 (2) of Protocol 1 shall be increased to 105 and 325 respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1981 . For the Council The President P. WALKER ( i ) OJ No L 347, 22 . 12. 1980, p. 73 .